I attest to the accuracy and
                                                               integrity of this document
                                                                 New Mexico Compilation
                                                               Commission, Santa Fe, NM
                                                              '00'04- 09:19:06 2016.07.14

         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2016-NMSC-021

Filing Date: June 13, 2016

Docket No. S-1-SC-34400

STATE OF NEW MEXICO,

       Plaintiff-Petitioner,

v.

EDWARD ARMIJO,

       Defendant-Respondent.

ORIGINAL PROCEEDING ON CERTIORARI
Charles W. Brown, District Judge

Hector H. Balderas, Attorney General
Margaret E. McLean, Assistant Attorney General
James W. Grayson, Assistant Attorney General
Corinna Laszlo-Henry, Assistant Attorney General
Santa Fe, NM

for Petitioner

Bennett J. Baur, Chief Public Defender
Vicki W. Zelle, Assistant Appellate Defender
Albuquerque, NM

for Respondent

                                       OPINION

DANIELS, Chief Justice.

{1}    Defendant Edward Armijo was convicted in the Bernalillo County Metropolitan
Court of driving while intoxicated (DWI). His on-record appeals alleging trial error were
decided by both the Second Judicial District Court, which affirmed his conviction, and the
Court of Appeals, which reversed. State v. Armijo, 2014-NMCA-013, ¶ 1, 316 P.3d 902. We
granted certiorari to consider the State’s arguments that the Court of Appeals has no

                                            1
appellate jurisdiction over a district court’s decision in an on-record appeal from
metropolitan court and that a defendant has no right to that secondary record review.
Addressing only these two issues and declining to conduct a third appellate review of the
underlying merits of this case, we hold that the Legislature has vested the Court of Appeals
with appellate jurisdiction over a district court’s on-record appellate review of a metropolitan
court proceeding and has provided an aggrieved party the right to such an appeal.

I.     BACKGROUND

{2}     The appellate process in New Mexico has evolved in tandem with our court system,
and an overview of the historical development of our courts provides helpful background for
understanding the issues in this case. The structure of New Mexico’s judicial system can be
traced back to prestatehood laws. See State v. Ball, 1986-NMSC-030, ¶¶ 17-21, 104 N.M.
176, 718 P.2d 686 (describing the right of appeal prior to the adoption of the New Mexico
Constitution).

A.      Appellate Review Under the Preterritorial Kearny Code

{3}     Following his 1846 conquest during the Mexican-American war of the area that was
to be officially organized in 1850 as the United States Territory of New Mexico, General
Stephen W. Kearny promulgated the Kearny Code of Laws, Laws for the Government of the
Territory of New Mexico (Kearny Code). The Kearny Code created a provisional government
and established a temporary judicial system that combined features of judicial structures in
other states with those of the preexisting Spanish and Mexican systems. See Kearny Code
of Laws, Letter of General Kearny to the Adjutant General (Sept. 22, 1846); Robert J.
Tórrez, Myth of the Hanging Tree 2 (2008).

{4}     The judicial structure consisted of one superior court to serve as a supreme court, see
Kearny Code, Courts and Judicial Powers, §§ 1, 8, three circuit courts to exercise general
criminal and civil jurisdiction, see id. §§ 2, 18(A)-(B), one prefect in each county to handle
small probate matters, see id. §§ 19, 21, and as many as four alcaldes in each county to
exercise limited jurisdiction in small civil and criminal cases, see id. §§ 23-24. The roles of
the prefects and alcaldes were analogous to those of our courts of limited jurisdiction today.
See id. § 21 (setting forth the exclusive original jurisdiction of the prefects over probate
actions and in suits against executors or administrators with a demand of one hundred dollars
or less and establishing the appellate jurisdiction of the prefects from the judgments of
alcaldes where the amount in controversy was less than fifty dollars); § 24 (setting forth the
jurisdiction of alcaldes over small claims in certain types of civil cases); Kearny Code,
Crimes and Punishments, art. III, § 11 (setting forth the jurisdiction of alcaldes over certain
minor criminal offenses); see also Jaremillo v. Romero, 1857-NMSC-007, ¶ 13, 1 N.M. 190
(observing that the alcaldes of the Kearny Code had been “substantially justices of the
peace”).

{5}    The general jurisdiction circuit courts had “appellate jurisdiction from the judgments

                                               2
and orders of the prefects and alcaldes in all cases not prohibited by law” and original
jurisdiction in all criminal and civil cases that were “not . . . cognizable before the prefects
and alcaldes.” Kearny Code, Courts and Judicial Powers, § 18(B)-(C). The only exception
to the right to appeal to the circuit court was a provision that an appellate judgment of a
prefect on review of an alcalde’s decision in a civil case where the amount in controversy
was less than fifty dollars was “final and conclusive.” Id. § 21. The court of last resort, the
superior court, had “appellate jurisdiction in all cases, both civil and criminal, which may
be determined in the circuit court.” Id. § 8. It decided those appeals on review of the record.
See id. § 14 (requiring the superior court on review of the circuit court record to “award a
new trial, reverse or affirm the judgment of the circuit court or give such other judgment . . .
agreeable to the law”).

{6}      There was no statutory provision or judicial precedent indicating that decisions of
circuit courts on appeal from actions of the inferior courts were final or otherwise exempted
from superior court review. Cf. id. § 9 (“Every person aggrieved by any judgment or
decision of any circuit court in any civil case may . . . appeal to the superior court.”); Kearny
Code, Practice of Law in Criminal Cases, § 23 (“In all cases of final judgment rendered upon
any indictment an appeal to the superior court shall be allowed . . . .”).

B.      Appellate Review Under Territorial Statutes

{7}      The Organic Act of 1850 that officially established the Territory of New Mexico
largely retained the judicial structure of the Kearny Code but renamed the courts, creating
a supreme court to replace the superior court, three district courts to replace the circuit
courts, justices of the peace to replace the alcaldes, and probate courts to replace the prefects.
See Organic Act Establishing the Territory of New Mexico, Act of September 9, 1850, 9
Statutes at Large 446, ch. 49 (Organic Act); id. § 10, 9 Statutes at Large at 449; Arellano v.
Chacon, 1859-NMSC-002, ¶¶ 7-8, 1 N.M. 269 (stating that the offices of prefect and alcalde
described in the Kearny Code were succeeded by the probate judges and the justices of the
peace upon the organization of the territorial government under the Organic Act). The
jurisdiction of the courts was to be set forth by law, with certain limitations applicable to
justices of the peace, and appeals were guaranteed from the final decisions of the district
courts to the Supreme Court. Organic Act § 10, 9 Statutes at Large at 449-50.

{8}      The right to an appeal from the justice of the peace courts was granted first by
territorial statute, which “gave the right to appeal to ‘[a]ny person aggrieved by any
judgment rendered by any justice.’” Ball, 1986-NMSC-030, ¶ 17 (alteration in original)
(quoting Law of January 9, 1852, codified at 1856 N.M. Rev. Stat., ch. 12, art. 4, § 101)
(citing the Kearny Code). These appeals were to be taken to the district court for trial de
novo. Id. ¶¶ 17-18 (citing Act of January 12, 1853, codified at 1865 N.M. Rev. Stat., ch. 29,
§ 14, codified at NMSA 1897, § 2897; Act of January 13, 1876, codified at 1875-76 N.M.
Laws, ch. 27, § 74, codified at NMSA 1897, § 3305).

{9}     The territorial statutes never limited the right to appeal to the Supreme Court from

                                                3
decisions of the general jurisdiction courts on appeal from courts of limited jurisdiction. In
fact, reported opinions throughout the territorial period reflect that such appeals frequently
were entertained and decided by the Supreme Court without any party ever questioning the
right to such an appeal. Examples include appeals of district court reviews of civil cases
originating in the probate courts, see Chaves v. Perea, 1884-NMSC-006, ¶ 1, 3 N.M. 89, 2
P. 73; Spiegelberg v. Mink, 1859-NMSC-007, ¶ 1, 1 N.M. 308, appeals of district court
reviews of civil cases originating in justice of the peace courts, see Rodey v. Travelers’ Ins.
Co., 1886-NMSC-006, ¶ 1, 3 N.M. 543, 9 P. 348; Ruhe v. Abren, 1857-NMSC-013, ¶ 1, 1
N.M. 247, and appeals of district court reviews of criminal cases originating in justice of the
peace courts, see Perkins v. City of Roswell, 1911-NMSC-022, ¶ 1, 16 N.M. 185, 113 P. 609;
Guyse v. Territory, 1893-NMSC-022, ¶ 1, 7 N.M. 228, 34 P. 295, superseded by statute on
other grounds as recognized in State v. Jordi, 1918-NMSC-095, ¶ 4, 24 N.M. 426, 174 P.
204.

C.      Appellate Review of Cases Originating in Early-Statehood Justice Courts

{10} When the New Mexico Constitution was adopted in conjunction with our admission
to the Union in 1912 as the forty-seventh state, it continued the practice of the territorial
court system by providing that “[a]ppeals shall be allowed in all cases from the final
judgments and decisions of the probate courts and justices of the peace to the district courts,
and in all such appeals trial shall be had de novo unless otherwise provided by law.” N.M.
Const. art. VI, § 27 (1911, amended 1966). By that time, “the justice of the peace statutes
had been on the books, virtually unaltered, for thirty-five years, and had existed in some
form throughout the Territory’s history.” Ball, 1986-NMSC-030, ¶ 20. The adoption of the
New Mexico Constitution did not change previously existing law providing the right to de
novo appeal in the district court. The justice of the peace statutes codified at “NMSA 1897,
Sections 3305 [and] 2897, . . . reappeared unaltered in NMSA 1915, Sections 3220 [and]
4529 . . . respectively” and similarly “appeared in the 1929, 1941, and 1953 compilations.”
Ball, 1986-NMSC-030, ¶ 21 & n.2; see NMSA 1953, § 36-18-15 (1876); NMSA 1941, § 38-
1815 (1876); NMSA 1929, § 79-516 (1876); see also 1875-76 N.M. Laws, ch. 27, § 117 (“In
all cases before a justice of the peace, in which judgment shall be rendered against any party,
either party may take his appeal to the district court.”), § 120 (“All causes removed into the
district court, in pursuance of the [appeal,] shall be tried de novo.”).

{11} The Constitution further provided that “[t]he appellate jurisdiction of the supreme
court shall be coextensive with the state, and shall extend to all final judgments and
decisions of the district courts, and said court shall have such appellate jurisdiction of
interlocutory orders and decisions of the district courts as may be conferred by law.” N.M.
Const. art. VI, § 2 (1911, amended 1965). As with the territorial statutes, no constitutional
provision or statute excepted a district court’s decision on review of a lower court decision
from review by the appellate court. The consistent and unquestioned practice after statehood
continued to allow a further appeal to the Supreme Court or, after its creation in 1966 and
gradual expansion of appellate jurisdiction, to the Court of Appeals. See, e.g., State v. Coats,
1913-NMSC-082, ¶ 1, 18 N.M. 314, 137 P. 597 (reviewing a criminal action originating in

                                               4
a justice of the peace court); Miera v. Akers, 1919-NMSC-064, ¶¶ 1-2, 25 N.M. 508, 184 P.
817 (reviewing a civil action originating in a probate court); Anthony Doll & Co. v. Hogan,
1936-NMSC-003, ¶ 1, 40 N.M. 55, 53 P.2d 649 (reviewing a civil action originating in a
justice of the peace court); Levers v. Houston, 1945-NMSC-017, ¶¶ 1-2, 49 N.M. 169, 159
P.2d 761 (reviewing a civil action originating in a probate court); State v. Booher, 1967-
NMCA-004, ¶ 1, 78 N.M. 76, 428 P.2d 478 (reviewing a criminal action originating in a
justice of the peace court); Ransom v. Little (In re Will of Reinhard), 1974-NMSC-052, ¶¶
1-2, 86 N.M. 347, 524 P.2d 519 (reviewing a civil action originating in a probate court).

D.      Replacement of Justices of the Peace with Magistrate Courts

{12} In 1966, Article VI, Section 27 of the New Mexico Constitution was amended to
replace “justices of the peace” with “other inferior courts.” Shortly thereafter the Legislature
statutorily abolished justice of the peace offices and replaced them with magistrate courts.
NMSA 1978, § 35-1-1 (1968) (establishing the magistrate court and specifying that it is not
a court of record); NMSA 1978, § 35-1-38 (1968) (abolishing the office of justice of the
peace and transferring all jurisdiction, powers, and duties conferred upon justices of the
peace to the magistrate court).

{13} The statutory provisions for appeal from the magistrate courts have continued to
provide for a de novo appeal to the district court without any language limiting the right to
further appellate review of the district court’s decision. See NMSA 1978, § 35-13-1 (1975)
(providing the right to appeal any judgment or final order of the magistrate court to the
district court); NMSA 1978, § 35-13-2(A) (1996) (providing that the appealed case shall be
tried de novo in the district court). And as before, appeals routinely have been taken to the
Court of Appeals after de novo appeal in district court. See, e.g., State v. Hubble,
2009-NMSC-014, ¶¶ 1, 36, 146 N.M. 70, 206 P.3d 579 (affirming on certiorari a DWI
conviction in magistrate court affirmed by trial de novo in district court and affirmed on
appeal to the Court of Appeals); State v. DeBaca, 1977-NMCA-089, ¶¶ 1, 40, 90 N.M. 806,
568 P.2d 1252 (reversing on appeal a DWI conviction in magistrate court affirmed by trial
de novo in district court).

E.      Creation of Metropolitan Court as a Specialized Magistrate Court

{14} The Legislature partially altered the magistrate court system in 1979 when it created
the metropolitan court as a specialized magistrate court to perform the functions of
magistrate, municipal, and small claims courts for New Mexico’s most populous counties.
See NMSA 1978, § 34-8A-1 (1979, amended 2010) (establishing a metropolitan court in
counties with a population greater than two hundred thousand persons and, in 2010, raising
the population threshold to two hundred fifty thousand, making Bernalillo County the only
county to qualify); NMSA 1978, § 34-8A-3(A) (1979, as amended 2001) (specifying
metropolitan court jurisdiction and venue).

{15}   The metropolitan court is still a court of limited jurisdiction inferior to the district

                                               5
courts, see NMSA 1978, § 34-8A-2 (1980), but unlike other magistrate courts it is a court
of record in certain instances, see NMSA 1978, § 34-8A-6(B)-(C) (1993) (specifying the
metropolitan court as a court of record in civil actions and in criminal actions involving DWI
or domestic violence). While the New Mexico Constitution provides that district courts have
“appellate jurisdiction of all cases originating in inferior courts and tribunals in their
respective districts,” N.M. Const. art. VI, § 13, an appeal from the metropolitan court must
be tried de novo in the district court only when the judgment appealed from is not one for
which the metropolitan court is a court of record. See § 34-8A-6(B)-(D); State v. Wilson,
2006-NMSC-037, ¶¶ 11, 16, 140 N.M. 218, 141 P.3d 1272 (holding that a defendant was
entitled to trial de novo in the district court because his metropolitan court conviction did not
involve domestic violence). When the metropolitan court judgment is rendered in an action
for which the court is of record, “the district court acts as a typical appellate court, with the
district judge simply reviewing the record of the metropolitan court trial for legal error.”
State v. Trujillo, 1999-NMCA-003, ¶¶ 2, 4, 126 N.M. 603, 973 P.2d 855 (conducting
appellate review of a criminal case that had been tried in the metropolitan court and affirmed
on appeal to the district court).

{16} In spite of these changes and in the absence of statutes or court rules to the contrary,
metropolitan court judgments reviewed on appeal in the district court, whether reviewed on-
record or de novo, have continued to be further appealed both by defendants and by the State
from the district court to the Court of Appeals. See, e.g., State v. Sims, 2010-NMSC-027, ¶¶
2, 39, 148 N.M. 330, 236 P.3d 642 (reviewing a Court of Appeals decision affirming a
district court affirmance of the metropolitan court DWI conviction); Wilson, 2006-NMSC-
037, ¶¶ 2-4 (reviewing a Court of Appeals decision reversing a district court on-record
affirmance of metropolitan court convictions for criminal trespass and harassment); State v.
Trevizo, 2011-NMCA-069, ¶¶ 1-4, 150 N.M. 158, 257 P.3d 978 (reviewing a district court
reversal of the metropolitan court DWI conviction).

{17} The jurisdiction of the Court of Appeals to review cases such as those apparently had
never been questioned until the recent series of challenges by the New Mexico Attorney
General. See, e.g., State v. Carroll, 2015-NMCA-033, ¶¶ 1, 12, 346 P.3d 372 (denying the
State’s motion to dismiss the defendant’s appeal for lack of Court of Appeals jurisdiction to
review district court on-record reviews of metropolitan court DWI convictions and for lack
of the right to appeal such cases), cert. granted, 2015-NMCERT-001; State v. Cahall, No.
32,969, mem. op. ¶ 1 (N.M. Ct. App. Nov. 12, 2013) (nonprecedential) (same), cert. denied,
2014-NMCERT-001.

{18} We granted the New Mexico Attorney General’s petitions for writ of certiorari in this
case and several others to address the important issues of appellate jurisdiction and the right
to appeal. After considering the briefs and oral arguments and researching the issues further,
we entered a dispositional order concluding that the Court of Appeals has secondary
appellate jurisdiction to review a district court’s rulings on review of criminal actions
originating in the metropolitan court. See State v. Armijo, No. 34,400, dispositional order
(N.M. Sup. Ct. Aug. 14, 2015). We further concluded that a party aggrieved by a district

                                               6
court order in an on-record appeal of a metropolitan court conviction has a right to review
in the Court of Appeals. Id. We now issue this precedential opinion to set forth our analysis
of the issues.

II.    DISCUSSION

A.     Standard of Review

{19} “A court’s jurisdiction derives from a statute or constitutional provision.” State v.
Rudy B., 2010-NMSC-045, ¶ 14, 149 N.M. 22, 243 P.3d 726. The right to appeal is also a
matter of substantive law created by constitutional or statutory provision. See City of Las
Cruces v. Sanchez, 2007-NMSC-042, ¶ 10, 142 N.M. 243, 164 P.3d 942. “We review issues
of statutory and constitutional interpretation de novo.” Bank of New York v. Romero, 2014-
NMSC-007, ¶ 52, 320 P.3d 1 (internal quotation marks and citation omitted).

{20} “[T]he rules of statutory construction apply equally to constitutional construction.”
State v. Boyse, 2013-NMSC-024, ¶ 8, 303 P.3d 830 (internal quotation marks and citation
omitted). “[W]e examine the plain language of the statute as well as the context in which it
was promulgated, including the history of the statute and the object and purpose the
Legislature sought to accomplish.” State v. Nick R., 2009-NMSC-050, ¶ 11, 147 N.M. 182,
218 P.3d 868 (internal quotation marks and citation omitted). “The plain meaning rule
requires that [we give statutes] effect as written without room for construction unless the
language is doubtful[ or] ambiguous[] or an adherence to the literal use of the words would
lead to injustice, absurdity or contradiction, in which case” we construe “the statute . . .
according to its obvious spirit or reason.” Boyse, 2013-NMSC-024, ¶ 9 (internal quotation
marks and citation omitted).

B.     Appellate Jurisdiction of the Court of Appeals to Review District Court
       Decisions from Both On-Record and De Novo Reviews of Criminal Actions
       Originating in Metropolitan Court

{21} The New Mexico Constitution grants appellate jurisdiction to the Court of Appeals
“as may be provided by law.” N.M. Const. art. VI, § 29. When not specified in the
Constitution, jurisdiction “as may be provided by law” must be granted by statute. See State
v. Smallwood, 2007-NMSC-005, ¶ 6, 141 N.M. 178, 152 P.3d 821 (“The phrase ‘as may be
provided by law’ means that our Constitution or Legislature must vest us with appellate
jurisdiction . . . .” (citation omitted)). In NMSA 1978, Section 34-5-8(A)(3) (1983), the
Legislature granted the Court of Appeals jurisdiction to review on appeal “criminal actions,
except those in which a judgment of the district court imposes a sentence of death or life
imprisonment.”

{22} This Court has recognized that the broad language of Section 34-5-8(A)(3) provides
the Court of Appeals with “subject matter jurisdiction over all criminal appeals, except those
that result in a life or death sentence.” State v. Vasquez, 2014-NMSC-010, ¶ 17, 326 P.3d

                                              7
447. The plain language of the statute supports this reading. See Black’s Law Dictionary 37
(10th ed. 2014) (defining criminal action as “[a]n action instituted by the government to
punish offenses against the public”). Criminal trials in metropolitan court are criminal
actions prosecuted by the government. An on-record appeal in district court is a continuation
of the same “criminal action” begun in metropolitan court. See Allen v. LeMaster, 2012-
NMSC-001, ¶¶ 17-18, 267 P.3d 806 (holding that habeas corpus proceedings “are in every
real sense a continuation of a defendant’s criminal case”). This interpretation is in
accordance with the history of New Mexico’s appellate procedure, in which cases
originating in the limited-jurisdiction courts have consistently been given further appellate
review after an initial appeal to the district court.

{23} The specific constitutional grant of appellate jurisdiction to the district court from
judgments of limited-jurisdiction courts prevents direct appeals from metropolitan court and
other lower tribunals to the Court of Appeals. See N.M. Const. art. VI, § 13 (“The district
court shall have . . . appellate jurisdiction of all cases originating in inferior courts and
tribunals in their respective districts, and supervisory control over the same.”); United
Nuclear Corp. v. Fort, 1985-NMCA-049, ¶¶ 7, 12, 102 N.M. 756, 700 P.2d 1005 (holding
that the Court of Appeals did not have jurisdiction to directly review a licensing action under
the Section 34-5-8(A)(6) general grant of jurisdiction to review decisions of administrative
agencies because the district court had been specifically granted jurisdiction to review such
actions). But Section 34-5-8 does grant successive appellate jurisdiction to the Court of
Appeals because it contemplates review of cases originating in the limited-jurisdiction courts
or otherwise first reviewed by a district court. See § 34-5-8(A)(5) (granting the Court of
Appeals jurisdiction to review “actions for violation of municipal or county ordinances
where a fine or imprisonment is imposed,” with such actions commonly originating in
limited-jurisdiction courts); § 34-5-8(A)(6) (granting the Court of Appeals jurisdiction to
review, on certiorari, decisions of administrative agencies first reviewed in the district court
under NMSA 1978, Section 39-3-1.1(E) (1999)). In the absence of any constitutional or
statutory language carving out an exception for on-record appeals, we hold that this
successive jurisdiction includes review of both on-record and de novo appeals decided by
the district court.

C.     Right of a Party to Appeal from a District Court’s On-Record and De Novo
       Reviews of Criminal Actions Originating in Metropolitan Court

{24} To invoke the jurisdiction of the Court of Appeals, the right to take an appeal must
be granted by the Constitution or by statute. See State v. Chacon, 1914-NMSC-079, ¶ 7, 19
N.M. 456, 145 P. 125 (“Appeals are creatures of statute, and, when not guaranteed by
constitutional provisions, or specifically provided for by statute, no power of review is
afforded to a litigant in a cause determined by an inferior court.”), superseded on other
grounds by constitutional amendment, N.M. Const. art. VI, § 2, as recognized by State v.
Griffin, 1994-NMSC-061, ¶ 3 n.2, 117 N.M. 745, 877 P.2d 551.

{25}   The New Mexico Constitution expressly establishes the right to appeal a decision of

                                               8
the metropolitan court. See N.M. Const. art. VI, § 27 (“Appeals shall be allowed in all cases
from the final judgments and decisions of the probate courts and other inferior courts to the
district courts, and in all such appeals, trial shall be had de novo unless otherwise provided
by law.”). This provision confers a right to appeal that may not be limited by either the
Legislature or this Court, see Sanchez, 2007-NMSC-042, ¶ 16, but constitutionally
guarantees only an appeal to the district court without addressing a right to further appeal
from the district court’s appellate decision. Neither does the “absolute right to one appeal”
found in Article VI, Section 2 of the New Mexico Constitution provide that right. See
Sanchez, 2007-NMSC-042, ¶ 9 (“Article VI, Section 2 only applies to cases originating in
district court, not to cases originating in courts of limited jurisdiction.”); VanderVossen v.
City of Espanola, 2001-NMCA-016, ¶¶ 10-12, 130 N.M. 287, 24 P.3d 319 (“It is from the
district court’s exercise of original jurisdiction, therefore, that an aggrieved party is
guaranteed ‘the absolute right to one appeal’ in the manner prescribed by law, whether to the
Supreme Court or the Court of Appeals. Nothing in [A]rticle VI, [S]ection 2 indicates that
an aggrieved party is guaranteed an appeal from the district court acting in its appellate
jurisdiction, or an appeal from an appeal.” (quoting N.M. Const. art. VI, § 2)).

{26} Instead, the right to appeal a district court’s disposition of an on-record appeal from
metropolitan court is statutory. “In any criminal proceeding in district court an appeal may
be taken by the defendant to the supreme court or court of appeals, as appellate jurisdiction
may be vested by law in these courts[,] . . . from the entry of any final judgment.” NMSA
1978, § 39-3-3(A)(1) (1972). “Section 39-3-3 recognizes the constitutional right . . . to
appeal” but does not merely codify that right. State v. Alvarez, 1991-NMCA-115, ¶ 6, 113
N.M. 82, 823 P.2d 324. In addition, it grants a statutory right to appeal under certain
circumstances where no constitutional right to appeal exists. See id. ¶ 10 (holding that the
State’s right to an interlocutory appeal from a suppression order is a statutory right granted
by Section 39-3-3(B)(2), not a constitutional right, and that while appellate review is
mandatory it may be conditioned on compliance with statutory time limits). Our history
demonstrates that these certain circumstances include the district court’s entry of final
judgment on an appeal from an inferior court.

{27} Historically, because New Mexico’s courts of limited jurisdiction were not courts of
record, appeals taken from these courts were necessarily heard as trials de novo. See Ball,
1986-NMSC-030, ¶ 18 (describing prestatehood justice of the peace statutes that provided
the right of appeal to any person aggrieved by a judgment and required all appeals to be tried
de novo). This is still the case with New Mexico’s municipal and traditional magistrate
courts today. See § 35-1-1 (“The magistrate court is not a court of record.”); § 35-13-2(A)
(“Appeals from the magistrate courts shall be tried de novo in the district court.”); NMSA
1978, § 35-15-10 (1959) (“All trials upon appeals by a defendant from the municipal court
to the district court for violations of municipal ordinances shall be de novo . . . .”).

{28} A de novo appeal is not an ordinary appeal, where the decision of the lower court is
reviewed by a superior court, but is more accurately described as “the removal of a cause
from the inferior to a superior court.” Ball, 1986-NMSC-030, ¶ 15. De novo appeals are

                                              9
“tried anew . . . on their merits, as if no trial had been had below . . . .” NMSA 1978, § 39-3-
1 (1955). Article VI, Section 27 of the New Mexico Constitution restated the existing right
of appeal from the territorial inferior courts. See Ball, 1986-NMSC-030, ¶¶ 20-21
(emphasizing that the framers of the Constitution did not intend to change the existing right
of appeal). This provision mandated that these appeals go “to the district courts,” as the
appropriate courts for new trials, rather than to the Supreme Court for appellate review. See
N.M. Const. art. VI, § 27 (1911). After trial de novo, the decision of the district court could
be appealed to this Court or, upon its creation, to the Court of Appeals on the district court
record. See, e.g., City of Portales v. Shiplett, 1960-NMSC-095, ¶¶ 1, 9, 67 N.M. 308,355
P.3d 126 (affirming a district court judgment on de novo appeal from the justice of the peace
court); State v. Silva, 1974-NMCA-072, ¶ 1, 86 N.M. 543, 525 P.2d 903 (affirming a district
court judgment on de novo appeal from the magistrate court). Although technically a second
exercise of appellate jurisdiction, this record review is still included within the statutory right
of appeal granted by Section 39-3-3 because the district court’s decision on the de novo
appeal results in a final judgment after trial, from which further appeal on the record is
necessary to guard against trial error.

{29} The limited-jurisdiction court system that required de novo trials on appeal to the
district court began to change with the 1979 creation of the metropolitan court. See 1979
N.M. Laws, ch. 346, §§ 1-3 (establishing and describing the metropolitan court); see also
§ 34-8A-6 (1979). In addition to expanded jurisdiction, metropolitan courts were distinct
from other inferior courts in that metropolitan court judges were required to be members of
the bar licensed to practice law in New Mexico, 1979 N.M. Laws, ch. 346, § 4(B), and in
that the metropolitan court was designated as a court of record in civil actions “to the extent
specified by supreme court rule,” id. § 6(B). The Legislature charged this Court with
adopting “simple procedures for the just, speedy and inexpensive determination of any
metropolitan court action.” Id. § 6(A). Appeals from the metropolitan court, both criminal
and civil, were to be heard de novo in the district court “unless otherwise specified by
supreme court rule.” Id. § 6(C).

{30} In the next year, the Legislature amended Section 34-8A-6 to mandate that the
metropolitan court was a court of record with respect to civil actions, rather than leaving that
status to be specified by rule. See 1980 N.M. Laws, ch. 142, § 4(B). It provided that while
criminal appeals to the district court would still “be de novo unless otherwise specified by
supreme court rule,” for civil actions tried on the record in the metropolitan court, “the
manner and method for such appeal shall be set forth by rules of the supreme court.” Id. §
4(C)-(D). The Legislature also required that “[a]ppeals from the district court shall be
allowed as in other civil actions.” Id. § 4(D).

{31} The 1993 amendments to Section 34-8A-6 resulted in our current statute in which the
Legislature expanded the metropolitan court’s authorization as a court of record to include
two criminal actions, those involving DWI and those involving domestic violence. See 1993
N.M. Laws, ch. 67, § 1(C)-(D); § 34-8A-6(C). Our Constitution still mandates that these
appeals be taken to the district court. See N.M. Const. art. VI, § 27 (“Appeals shall be

                                                10
allowed in all cases from the final judgments and decisions of the probate courts and other
inferior courts to the district courts . . . .”). Accordingly, the Legislature provided that both
on-record and de novo appeals would continue to be taken to the district court. See § 34-8A-
6(C) (providing that a person appealing “a judgment rendered by the metropolitan court in
a criminal action involving [DWI or] domestic violence may appeal to the district court”);
§ 34-8A-6(D) (providing that a person appealing “a judgment rendered by the metropolitan
court in a criminal action, other than [a DWI] or domestic violence action, may appeal to the
district court” where “[t]he appeal shall be de novo”).

{32} Significantly, the Legislature made no changes to the statutes governing appeals from
decisions of the district court reviewing metropolitan court on-record criminal cases. Section
39-3-3(A) continues to provide that “[i]n any criminal proceeding in district court an appeal
may be taken by the defendant to the supreme court or court of appeals, as appellate
jurisdiction may be vested by law in these courts.” This statute does not distinguish the
appeal of a judgment in a criminal case originating in the district court from one originating
in the metropolitan court, nor does it distinguish the appeal of a district court’s on-record
review from the appeal of a district court’s de novo trial.

D.      Legislative Policy Considerations

{33} Opinions will differ on whether the current process of taking on-record appeals to
the district court, which is a trial court rather than an appellate court, makes the best use of
the two different kinds of courts. And one may question why misdemeanor cases could
receive up to three levels of record review, from the district court to the Court of Appeals
to the Supreme Court, while felony convictions resulting in sentences of death or life
imprisonment merit only one record review, see N.M. Const. art. VI, § 2 (giving this Court
exclusive appellate jurisdiction over an appeal from a final district court judgment “imposing
a sentence of death or life imprisonment”). This anomaly raises questions about judicial
economy and fairness.

{34} In prescribing statutory appellate jurisdiction, the Legislature has the prerogative to
take into account these factors and others. Appeals from the metropolitan court decided on
the record in the district court do not present the same concerns as de novo appeals to the
district court because the first court to exercise appellate jurisdiction in a case also reviews
for reversible error the full record that was the basis for the conviction or other operative
judgment. In a de novo appeal to the district court, the record is newly created in the district
court and, in the absence of further review by an appellate court, a party would be denied any
review for trial-level error. But even in an on-record appeal a single district judge
accustomed to presiding over trials de novo may not provide protection equivalent to that
of a full appellate panel composed of several judicial minds focused on the issues. And an
appellate decision by the district court does not result in a published precedential opinion
that will contribute to the development of New Mexico law. While these and other
jurisprudential policy issues may give rise to varying views on an effective scheme for
appellate review, the fact remains that the Legislature chose not to amend Section 39-3-3 in

                                               11
conjunction with the creation and evolution of the metropolitan court under Section 34-8A-6.
The history of New Mexico’s judicial system demonstrates that the right to appeal from a
decision of the district court has not been limited to judgments of the district court rendered
through an exercise of original jurisdiction. We conclude that New Mexico law still grants
the right to an appeal from district court decisions reviewing on-record proceedings
originating in the metropolitan court.

{35} We note that for on-record appeals to the district court from metropolitan court
judgments in criminal actions involving DWI and domestic violence, Section 34-8A-6(C)
provides that “[t]he manner and method of appeal shall be set forth by supreme court rule.”
We have never addressed whether the Legislature intended this section to delegate authority
that would permit this Court to promulgate rules prescribing a certiorari process for further
review in the Court of Appeals, see N.M. Const. art. VI, § 29 (“The court of appeals . . . may
be authorized by rules of the supreme court to issue all writs necessary or appropriate in aid
of its appellate jurisdiction.”), and this question is not before us at this time. For this case,
we necessarily apply the law as it now exists.

III.    CONCLUSION

{36} Confirming our previous order in this case, we affirm the Court of Appeals and hold
that it has appellate jurisdiction to review decisions made in on-record appeals to the district
court from the metropolitan court and that Section 39-3-3 provides the right to such an
appeal. We quash certiorari on all other issues.

{37}    IT IS SO ORDERED.

                                                ____________________________________
                                                CHARLES W. DANIELS, Chief Justice

WE CONCUR:

____________________________________
PETRA JIMENEZ MAES, Justice



____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
BARBARA J. VIGIL, Justice

JUDITH K. NAKAMURA, Justice (recused)


                                               12